El Juez Asociado Señor Todd, Jb.,
emitió la opinión del tribunal.
La cuestión a resolver en este recurso es si aduce hechos suficientes constitutivos de una causa de acción por daños y *712perjuicios una demanda en la cnal se alega que un patrono asegurado con el Fondo del Seguro del Estado incurrió en negligencia al no informar al Administrador del Fondo, en violación de la Ley sobre Compensaciones por Accidentes del Trabajo, un accidente que el demandante sostiene le ocurrió en el curso de su empleo y que, como consecuencia de dicha negligencia, dejó de percibir la compensación a que por la referida ley tiene derecho. Los hechos son los siguientes:
Domingo Torres en su demanda alegó que el 22 de sep-tiembre de 1941 el Municipio de Ponee contrató un truck perteneciente al codemandado Sixto Luecioni, para dedicarlo a la limpieza de las calles de Ponce y en relación con dicha limpieza y manejo contrataron al demandante para que tra-bajara como chófer; que el día 23 de septiembre de 1941 al personarse el demandante al trabajo fué ordenado a que llevara el truck a engrasar y preparar al Garage Popular y que allí sufrió un accidente en el curso de su-trabajo en la forma siguiente:
“Mientras el truck estaba sobre el burro de engrasar pero con las ruedas en el pavimento, el demandante se paró en el estribo del truck para colocar las alfombras dentro del mencionado truck, y al irse a bajar, sin haber notado que el engrasador había alzado el truck por sobre el pavimento, se cayó de espaldas sobre el pavimento desde la altura en que estaba el truck.”
Que como consecuencia del accidente el demandante fué hospitalizado el mismo día, permaneciendo seis meses en el hospital; que como consecuencia también del accidente no ha podido volver a trabajar por haber quedado con las si-guientes lesiones permanentes:
“La fractura completa de los apófisis transversos de la segunda, tercera y cuarta vértebras lumbares, con separación de los fragmen-tos distales. Descomposición general del organismo e inhábil para trabajo de clase alguna.”
Alegó además el demandante que notificó al Municipio de Ponce y al codemandado Luecioni del accidente y que se-*713gún información y creencia del demandante ninguno de los demandados informó al Fondo del Seguro del Estado del accidente de acuerdo con el artículo 19 (sic) de la Ley núm. 45 de 1935; que como consecuencia de la negligencia de los demandados, el demandante hasta el presente no ha sido compensado ni resarcido de los daños y perjuicios sufridos, y que calcula en $514.50 por jornales dejados de obtener du-rante 49 semanas, y $2000 por daños personales consistentes en la fractura y lesiones recibidas, dolores, sufrimientos, an-.gustia mental y padecimientos.
Los demandados formularon excepciones previas alegando que la demanda no aduce hechos constitutivos de causa de acción, las cuales fueron declaradas con lugar por la corte inferior quien procedió a dictar sentencia desestimando la demanda por entender que la misma no era susceptible de enmienda.
La corte inferior sostuvo (a) que no siendo el accidente alegado en la demanda uno que le ocurriera al obrero en el curso de su empleo y como consecuencia del mismo, el pa-trono no estaba obligado a informar el caso al Administra-dor del Fondo; (6) que no habiéndose alegado en la demanda que el accidente ocurriera debido a la negligencia de los de-mandados éstos no eran responsables de las dietas y com-pensación que pudo haber recibido el obrero del Fondo; (c) que el caso se rige por lo resuelto en el de Castro v. Marrero, 54 D.P.R. 201; y (d) que el remedio provisto en la Ley núm. 45 de 1935 es exclusivo para casos de patronos asegurados •con el Fondo como lo es el municipio demandado.
El artículo 13 1 de la Ley núm. 45 sobre Compensaciones *714por Accidentes del Trabajo aprobada el 18 de abril de 1935 ((1) pág. 251) impone al patrono asegurado el deber, claro, y preciso, de informar al Administrador del Fondo cualquier accidente que le haya ocurrido a un obrero o empleado suyo, en el curso de su ocupación. Le señala un plazo corto y li-mitado, cinco días, para cumplir dicho deber, con el fin de que el Administrador del Fondo pueda investigar los hechos a la mayor brevedad posible después de ocurrido el accidente. Si el patrono no informa el accidente por considerar-, erró-neamente, que no ocurrió en el curso del empleo, se expone a la penalidad que establece la ley. Si está sujeto también a la acción civil de daños y perjuicios es la cuestión a resolver en este recurso.
 Pasamos, por tanto, a considerar la conclusión de la corte inferior al efecto de que no habiéndose alegado negligencia por parte de los demandados en relación con el accidente la demanda no aduce hechos suficientes de acuerdocon lo resuelto en el caso de Castro v. Marrero, supra.
Los hechos en dicho caso son distintos a los del que con-sideramos. En aquél se trataba de un patrono no asegurado, y el artículo de la Ley núm. 35 de 1935 interpretado y apli-cado fue el 15 que, en parte, dispone que “Si cualquier pa-trono que emplee cuatro (4) o más obreros o empleados de-jare de asegurar el pago de compensaciones por accidentes del trabajo de acuerdo con esta Ley, cualquier obrero perju-dicado o sus beneficiarios pueden proceder contra tal pa-trono radicando una petición para compensación ante la Co-misión Industrial, y, además, pueden ejercitar una acción contra el patrono por daños y perjuicios, lo mismo que si esta Ley fuera aplicable, ...” resolviéndose que, como en este artículo 15 se había suprimido un disponiéndose que con-*715tenía la sección 31 de la Ley núm. 85 de 1928 (pág. 631), a. virtud del cnal se presumía la negligencia del patrono en. relación con el accidente, nna demanda contra nn patrono no asegurado que no alegara dicha negligencia no aducía hechos suficientes. Como la acción por daños y perjuicios que se-concede al obrero es adicional a la reclamación ante la Co-misión, expresamente se dijo en el caso de Castro, supra, que: “El patrono, por el hecho de no asegurarse no escapa, pues a las efectos de la ley ni deja de estar sujeto a la ju-risdicción de los organismos que crea ni a las disposiciones de la misma que le sean aplicables. El obrero queda siem-pre garantido.” (Bastardillas nuestras.)
En el caso de autos el obrero alegó que notificó a los de-mandados del accidente y que permaneció seis meses en el hospital. El patrono, en violación del art. 13, supra, no in-formó el accidente al Administrador del Fondo y esta omi-sión es la que el demandante imputa como negligencia al amparo — según sostiene en su alegato — del artículo 1802 del Código Civil y arguye que la omisión del patrono .de infor-mar al Fondo el accidente constituyó la negligencia en este, caso.
Sostuvo la corte inferior, sin embargo, que el remedio-provisto en la Ley núm. 45, supra, es exclusivo para patro-nos asegurados con el Fondo de acuerdo con el artículo 20 que dispone que el derecho establecido en dicha ley para ob-tener compensación “será el único remedio en contra del patrono.” En la determinación de la correcta solución del problema jurídico que presenta un caso como el de autos-hay que tomar en consideración no sólo el artículo 13, supra, que impone un deber al patrono, sino también el párrafo 4 del artículo 5 de la Ley núm. 45 en su disponiéndose que dice :•
“ • • • Disponiéndose, que si el obrero o empleado no se presen-tare al médico dentro de un término que no excederá de cinco (5) días después de la ocurrencia del accidente para tratamiento facul-tativo, ni explicare satisfactoriamente su demora al Administrador-éste podrá privarlo de su derecho a recibir compensación alguna,. *716pero no podrá negarse al obrero o empleado bajo ninguna circuns-tancia, la asistencia médica que a juicio del Administrador se consi-dere necesaria basta tratar de lograr su total restablecimiento; ...”
En los casos de Torres v. Comisión Industrial, 55 D.P.R. 438 y Montaner, Admor. v. Comisión Industrial, 56 D.P.R. 286, esta Corte tuvo ante su consideración resolver sobre el alcance e interpretación de dicho “Disponiéndose” en rela-ción con los derechos del obrero y sus beneficiarios. En el de Torres ni el patrono ni el obrero notificaron el accidente .al Administrador del Fondo y los beneficiarios del obrero lo hicieron una vez fallecido éste, mes y medio después de ocu-rrido el alegado accidente, y se resolvió que a menos que la omisión quede satisfactoriamente explicada, la falta del obrero lesionado de presentarse a examen ante el médico del Fondo •dentro del término de ley, privaba tanto al obrero como a sus beneficiarios del derecho de obtener compensación por-que “El Pondo tiene un derecho estatutario a ser informado del accidente dentro de cinco días de su ocurrencia, ya por el informe del patrono o por la comparecencia del iempleado iante el médico del Fondo.” (Bastardillas nuestras.)
Posteriormente, en el caso de Montaner v. Comisión, supra, esta Corte aclaró y limitó el alcance de su decisión anterior y se dijo a la página 291 lo siguiente:
“Este Tribunal no resolvió en el caso de Torres, supra, que el •dejar de informar un accidente dentro de cinco días priva a la Co-misión Industrial de toda facultad para actuar sobre una solicitud •de compensación, no obstante haber el Administrador del Fondo del Estado renunciado al requisito estatutario. En dicho caso no estaba •envuelta semejante cuestión.”
Se continuó analizando el caso de Torres y se especificó •que la conclusión a que en él se llegó “debe interpretarse a la luz de la cuestión y de los hechos que la corte tuvo ante sí ...” y que “Interpretado en esa forma, ello no significa •que el derecho estatutario en cuestión no pueda ser renun-ciado por el Administrador del Pondo del Estado.” Des-*717pués de citarse los artículos 13 y 5 de la ley, supra, expre-samente se resolvió lo siguiente:
"El dejar el obrero lesionado de presentarse a examen dentro del término de cinco días después de ocurrir el accidente o de explicar la demora, no es un impedimento absoluto a que se reciba compen-sación. Evidentemente, es cuestión que cae dentro de la sana discre-ción del Administrador, para ser ejercitada de acuerdo con las cir-cunstancias de cada casa específico.” (Bastardillas nuestras.)
En el caso de autos el obrero alegó que notificó a su pa-trono del accidente tan pronto ocurrió y que luego perma-neció en el hospital seis meses, pero no alegó si notificó en alguna forma al médico del Fondo. Tampoco contiene la de-manda alegación alguna en cuanto a si el Fondo le denegó compensación por no habérsele notificado por el patrono el 'accidente o porque el obrero no hubiese explicado satisfac-toriamente su demora en presentarse al médico del Fondo y si, de haber el Fondo dictado tal resolución apeló de efia para ante la Comisión Industrial y este organismo la con-firmó y solicitó entonces su revisión ante esta Corte Su-prema. Todas estas alegaciones eran necesarias. Agotados los remedios que le concede la Ley de Compensaciones por Accidentes del Trabajo y alegado el hecho de su imposibi-lidad de acudir dentro del término de cinco días de ocurrido' el accidente ante el médico del Fondo podría entonces resol-verse si la demanda alegaba hechos suficientes. Su causa de acción surgiría de la omisión del patrono en cumplir con el deber que le impone la ley de informar el accidente. Aun cuando el artículo 20, supra, dispone que el remedio conce-dido por la ley es de carácter exclusivo, somos de opinión que en un caso apropiado, y el de autos puede que lo sea, ya que en la demanda se alega que el apelante estuvo re-cluido en el hospital seis meses, un obrero que alegue su falta absoluta de culpa en dejar de presentarse al médico del Fondo y que a pesar de esto no ha podido obtener com-pensación por el hecho fundamental de no haber su patrono *718informado el accidente, sn demanda al efecto alegaría hechos suficientes. El artículo 13, supra, como hemos dicho impone un deber al patrono. El hecho de que al mismo tiempo im-ponga una penalidad al patrono por no cumplir con ese de-ber no compensa en forma alguna los daños que- pueda ha-ber sufrido el obrero. En un caso como el de autos, en el -cual el obrero alega que ha quedado incapacitado permanen-temente como consecuencia del accidente, sería injusto que se le privara de todo remedio, si está a su alcance alegar y probar, entre otros, los hechos que anteriormente hemos es-pecificado.
Tampoco estamos conformes con. la conclusión a que llegó la corte inferior de que los hechos alegados en la demanda demuestran que el accidente no ocurrió en el curso ■del empleo y como consecuencia del mismo. Es cierto que se alega que el demandante fué empleado como chófer para manejar un truck utilizado en la limpieza del municipio, pero también se alega que el patrono le ordenó que llevara el vehículo' a engrasar y preparar en un garage y que fué -en dicho sitio y mientras el demandante estaba colocando las alfombras del carro que ocurrió el accidente. De manera que si bien el demandante fué empleado como chófer también 'se le ordenó por el patrono realizar otros deberes. La determinación de -si el colocar las alfombras correspondía al engrasador y no al chófer, que hace la corte inferior es una -conclusión a la cual sólo podía llegar después de conocer la prueba y no por lo que en la demanda se alega. No es eata uma cuestión sobre la cual pueda tomar conocimiento judicial una corte, y si algo hay en las costumbres del país sobre la cual basar una presunción sería contraria a dicha conclusión pues de todos es conocida la extensión de los deberes que a veces se imponen por un patrono a un chófer los cuales no siempre están limitados al hecho físico' de conducir o guiar un vehículo. Si era o no un deber del chófer quitar y poner las alfombras antes y después de engrasado *719el vehículo son hechos a ser probados y entonces podrá la corte determinar si el accidente ocurrió o no en el curso del empleo y como consecuencia del mismo. .
En cuanto al codemandado Sixto Luccioni la propia corte inferior admite en su opinión que se debió alegar en la demanda que él se obligó por contrato con el municipio a hacer la limpieza de las calles y que para tal trabajo empleara al demandante. Asumiendo, sin resolverlo, que dicha alegación fuera necesaria, lo que demuestra la conclusión déla corte inferior es que también en cuanto al codemandado Luccioni la demanda podía ser enmendada.
Bajo todas las circunstancias concurrentes somos de opi-nión que la corte inferior erró al desestimar la demanda por considerar que la misma no era susceptible de ser enmen-dada. Por el contrario, consideramos que al apelante debe dársele la oportunidad de enmendarla, si puede, de acuerdo con las pautas señaladas en el curso de esta opinión.

Debe revocarse la sentencia apelada y -devolverse el caso a la corte inferior para ulteriores procedimientos no incon-sistentes con esta opinión.


(1) “Artículo 13. — Todo patrono deberá llevar un registro de las lesiones graves o leves recibidas por sus obreros o empleados en el curso de su ocupa-ción, o de aquellas enfermedades que protege la ley. Dentro de los cinco días después de ocurrir un accidente deberá el patrono presentar un informe escrito .al Administrador del Fondo en blancos suministrados por éste. Dicho informe contendrá el nombre y la naturaleza de la ocupación del obrero o empleado, jornal que ganaba, la situación del establecimiento, el nombre, edad, sexo y ■ocupación del obrero o empleado lesionado, indicará la fecha y hora de cual-*714quier accidente que haya causado la lesión, la naturaleza y causa de la lesión y cualquier otra información requerida.
Los patronos que rehusaren o descuidaren hacer los informes requeridos por-este artículo serán castigados por la corte municipal donde reside el patrono, con una multa que no excederá de cien (100) dólares.”